Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9, 10, 15 and 16 are objected to because of the following informalities: In claim 9, line 7, claim 10, line 7, claim 15, line 7 and claim 16, line 7, the phrase “on side surface” is ungrammatical. In claim 15, lines 7-8 and claim 16, lines 7-8, “not on bottom or flaps” is also ungrammatical. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 15-20 are finally rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In each of claims 15 and 16, lines 6-8, the recitation “digitally printed directly…and not on bottom or flaps of said bag” is a negative limitation newly added to the claims and disclosure. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 9-20 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claims 9, 10, 15 and 16, line 7 of each, “on only side surface” lacks antecedent basis for any side surface of the bag and what delimits the same. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
Claims 9, 11 and 13 finally are rejected under 35 U.S.C. 103 as being unpatentable over Kashani (2013/0168283) in view of Graushar et al. (8,120,811) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Kashani discloses bags having digital printing thereon, the packaging materials comprising biodegradable material with printing (see paragraph 0023) on various surfaces of the materials (see Figures 3A-3H), the printing comprising digital print (see paragraph 0023), but does not particularly describe paper, or ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof. However, Graushar et al. disclose inherently biodegradable paper bags (see column 3, lines 37-44 and 54-57) and ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof to provide printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kashani from paper with printing in the manner as disclosed by Graushar et al. as claimed, as such a modification would predictably provide a paper printed surface in a known manner.  Applicant’s own disclosure, such as set forth in original claim 2, indicates the analogous of printed paper bags to other paper printed containers. To particularly locate indicia at In re Japikse, 86 USPQ 70. The previous art disclose bags in general and combined as explained above, but not in particular both pinch bottom bags and flat bottom bags together as common bag structures. However, both Cortopassi and Riseman disclose both pinch bottom bags and flat bottom bags together as common bag structures made of paper or plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paper container of Kashani modified by Graushar et al. as a pinch bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. 
As to claims 11 and 13, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.   

Claims 15, 17 and 19 are finally rejected under 35 U.S.C. 103 as being unpatentable over Kashani (2013/0168283) in view of Graushar et al. (8,120,811) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Kashani discloses bags having digital printing thereon, the packaging materials comprising biodegradable material with printing (see paragraph 0023) on various surfaces of the materials (see Figures 3A-3H), the printing comprising digital print (see paragraph 0023), but does not particularly describe paper, or ink or toner adhered to the In re Japikse, 86 USPQ 70. The previous art disclose bags in general and combined as explained above, but not in particular both pinch bottom bags and flat bottom bags together as common bag structures. However, both Cortopassi and Riseman disclose both pinch bottom bags and flat bottom bags as common bag structures made of paper or plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paper container of Kashani modified by Graushar et al. as a flat bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. 
.   

Claim 10, 12 and 14 are finally rejected under 35 U.S.C. 103 as being unpatentable over Chen (2005/0259893) in view of Jennel (6,102,536) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Chen discloses packaging materials having printing thereon (see Figure 5), the packaging materials comprising polyethylene (see paragraph 0043 to start) with printing (see paragraph 0052) on various surfaces of the materials, the materials made into polyethylene bags. Jennel discloses flexible polyethylene packaging material (see Figure 5) provided with printing comprising ink (see the Abstract), the ink adhered to the surface of the packaging material by one of fuser fluid, heat, UV curing (corona) or any combination thereof (see the Abstract), the options being patently indistinct as such are apparently all prior art manners of rendering a polyethylene surface ready for digital printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic container of Chen modified by Jennel as a pinch bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. To particularly locate indicia at a particular location only would not render any new or unexpected result by its provision. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.
.   

Claims 16, 18 and 20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Chen (2005/0259893) in view of Jennel (6,102,536) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Chen discloses packaging materials having printing thereon (see Figure 5), the packaging materials comprising polyethylene (see paragraph 0043 to start) with printing (see paragraph 0052) on various surfaces of the materials, the materials made into polyethylene bags. Jennel discloses flexible polyethylene packaging material (see Figure 5) provided with printing comprising ink (see the Abstract), the ink adhered to the surfaces of the packaging material by one of fuser fluid, heat, UV curing (corona) or any combination thereof (see the Abstract), the options being patently indistinct as such are apparently all prior art manners of rendering a polyethylene surface ready for digital printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic container of Chen modified by Jennel as a flat bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. To particularly locate indicia at a particular location only would not render any new or unexpected result by its provision. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.


Applicant's amendments and arguments filed November 7, 2021 have been fully considered but they are not persuasive. The particular limitation of the graphics to a particular location is not seen to distinguish any new or unexpected result by such location. Furthermore, the negative limitation of the location is considered new matter in view of the original disclosure, as such negative limitation was not originally disclosed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736


BPG